 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Interlake Steamship Co., a Division of PickandsMather&Co.andSeafarers'International UnionofNorthAmerica,GreatLakesDistrict,AFL-CIO,Petitioner and Great Lakes Seamen,Local 5000,UnitedSteelworkers of America,AFL-CIO,Intervenor.Case 8-RC-6789August 15, 1969SUPPLEMENTAL DECISION ON REVIEWBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn February 5, 1969, the National LaborRelationsBoard issued a Decision on Review,Order, and Direction of New Runoff Election in theabove-entitledproceedings reversing the RegionalDirector's Third Supplemental Decision insofar ashe overruled the Intervenor's objection No. 1. OnFebruary 20, the Employer filed a motion forreconsideration of the Board's Decision, assertingthat it was never notified by the Board that theIntervenor's request for review of the RegionalDirector's Third Supplemental Decision had beengranted, and advancing a number of substantivegrounds for its request for reconsideration of theBoard's decision to sustain objection No. 1. TheIntervenor filed a reply to the motion addressed tothe Employer's arguments on the merits.The Board on March 28, by telegraphic ordergranted the Employer's motion, with leave to theparties to file supplemental briefs in support of theirpositions.'Thereafter the Employer filed a timelysupplemental brief setting forth its arguments andrequesting that the matter be considered by the fullBoard.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.TheBoardhasconsideredtheEmployer'sarguments in its motion and its supplemental brief,'and the Intervenor's reply to the motion, and herebyaffirms its Decision on Review, with the followingadditional findings and conclusions:In our Decision on Review, we found that theEmployer's denial of reasonable means of access bythe Intervenor to employees on board ship at timeswhen their ships were at major Great Lakes portsrendered a fair election impossible, and that, in viewof the Employer's denials of the Intervenor'srequests therefor made first in 1966 and again in itscurrent organizational drive in June 1967, a newIn granting the motion,the Board took cognizance of its inadvertentadministrative error in failing to serve the Employer with a copy of itstelegraphic order granting the Intervenor'srequest for review of theRegional Director's Third Supplemental Decision'As we see no compelling reasons therefor,the Employer's request forfullBoard disposition of issues under reconsideration is hereby denied SeeEnterpriseIndustrial Piping Company,118 NLRB 1.request made during the period between the originaland the runoff elections would have been futile. Wethereforedirectedanew runoff election andconcluded that a current eligibility payroll periodshould be used inasmuch as a long period of timehad elapsed since the June 25, 1967, eligibilitypayroll date used for the first runoff election.In its motion and its supplemental brief theEmployer disputes these findings and conclusions.Itcontends that its policy of nonaccess iscompletely reasonable and is not detrimental tounion organization: that the hazards present on thedocks and on the ships would require the Employerand the companies controlling the docks to acceptadditional responsibility for the safety of organizers;that an organizer coming aboard ship to seek outoff-dutyemployeeswouldinevitablycauseinconvenience and interference with men actuallyworking; that the most practical place for organizersto solicit off-duty employeeswhich the organizersdo use, is the dock gate; that the votes cast for boththe Petitioner and the Intervenor in the first electionwhich led to the runoff show that they were able toreach the eligible voters without difficulty; and thatthe unreasonableness of the Intervenor's request foraccess, in reality seeking the Employer's activeassistanceinitsorganizationalefforts,isunderscored by the additional facts that during thependencyoftheseproceedingsanotherunionsucceeded in organizing some of the Employer'sshipboard personnel without boarding passes and, tothe best of the Employer's knowledge and belief, allother organizing of Great Lakes bulk fleets occurredwithout the aid of boarding passes. The Intervenor,in itsreply to the Employer's motion, asserts thatefforts to solicit employees at the dock gates wouldnot be a satisfactory alternative to shipboard visitsbecause of numerous realistic problems, including(1) the circumstance that sailors at that junctureare in a hurry to keep a scheduled visit into town,(2)thedifficultyof identifying bargaining unitemployees, and (3) the unfeasibility of this locationforsubstantivediscussionconcerningaserioussubjectmatter.As to the Employer's concern forsafety and financial liability the Intervenor statesthat the representatives for whom it sought boardingpasses are all former sailors having considerableexperience with shipping operations, that they areinsured against all hazards relating to their functionswhen boarding ships, and that they currently engageinshipboardvisitsinthecourseof servicingnumerous collective-bargaining agreements.For the reasons expressed in our Decision onReview, we find no merit in the above arguments ofthe Employer.We are not persuaded it has shownthatdetriment to its shipping operations wouldresultfrom elimination of its "no-access" rulesufficient to outweigh the rights of its employees tolearntheadvantagesofself-organization.Asindicated in our Decision on Review, the Intervenor,when it requested access for its organizers178 NLRB No. 20 THE INTERSTATE STEAMSHIP CO.129specificallyexpressedwillingnesstoarrange"mutually acceptable times and places for suchshipboard visits to insure that they will not interferewith the efficiency or safety of the shippingoperation."In the light of this offer,the Employer'sexpressed fears of the consequences of permittingaccessfororganizationalpurposesseemunwarranted.TheEmployercontends further that,in.thecircumstances, a renewal'by) theintervenor of itsrequest for access toshipboardemployeeswould nothave been futile and,therefore;its failure to makesuch request during the critical period before therunoff election renders untimely the objection basedon the Employer'sno-accesspolicy.Itargues thatthe Intervenor,at the time it made its request onJune 12,1967,had nointerest,as far as theEmployer then knew,in the petition herein whichwas filed on June7, 1967,and that the Employer'sreply,dated June20, 1967,the same date as thehearing held herein when the Intervenor first madeits interest known, was not in the context of anyknown special reason for varying its longstandingpolicy.The Intervenor counters that the Employerlearned of its interest in the proceeding in time torevise its reply to the request for access and that, inany event,the Employer's reply merely reiterated itspreviouspolicypronouncement of August14, 1966,when it denied access to the Intervenor in thecontext of an earlier preelection campaign.We find no merit in these contentions of theEmployer and reaffirm our previous finding that arenewal by the Intervenor of its request for accesswouldhavebeenfutile.We note that theIntervenor's request itself specifically stated that itwasmade for the purpose of enabling it "tocommunicate directly with the crew members insupport of[its]organizational efforts", and that theEmployer in its reply stated that its policy "does not.)ermitany solicitor aboard ships for personalcontact with the crew,regardlessof hismission."(Emphasis supplied.)The Employer contends,finally,thatas theoriginal eligibility date used for the election in 1967was appropriate for the runoff conducted in 1968,thereisnobasisforassumingthatitisinappropriate for a new runoff in 1969,and that, iftheBoard views a current eligibility date asappropriate for a new runoff because of the lapse oftime and employee turnover from season to season,thenacurrent showing of interest should berequired.We find no merit in these contentions. Itappears that the Intervenor and the Employeragreed,followingnormalBoard practicewhererunoff elections are required,to use the originalJune 25, 1967, eligibility date for the runoff electionheld on May 20, 1968. In any event, no request wasmade for an exception to the normal practice byreason of the lapse of time since the original electionor the seasonality of the Employer'sshippingoperations.The Employer's argument that the June25, 1967,eligibility date should be used for the newrunoff election merely because it was agreed to forthe first runoff is therefore not persuasive.Wereaffirm our conclusion that because of the longperiod of time which has now passed since June 25,1967, and the likelihood of substantial turnover inunit personnel,a current eligibility payroll periodwillprovide a more representative vote for unitemployees.We also reject the alternative argumentthat a 30 percent showing of interest should berequiredamong current unit employees.Ourpractice is not to require a current showing wherean election has been set aside because of meritoriousobjections.